*644I am informed by the clerk, that the opinion drawn up by me in the above cause has been lost, either having been abstracted from the files of the court, or having been carried away by some one before it was filed. He desires me to make a statement of the points decided in the case, so that the record can be transmitted to the circuit court for trial. In compliance with that request, I state that the court held that the complaint set forth a good cause of action for a trespass to real estate; that the common council could not give the railroad company the right to lay their track in the highway without the company made compensation therefor to the adjoining lot owners, and that if any license was given by the appellant to the company to lay its track in the highway along her lots, it was matter of defense, &c.
O. Cole, Associate Justice Sup. Ct.